                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                                                                                   !:
                                      EL PASO DIVISION                                                  5


PATRICIO ALEJANDRO CASTANEDA,                            §
                                                                              -
                                                                                                    Ti.         ..
TDCJ No. 1978092,                                        §
     Petitioner,                                         §
                                                         §
 V.                                                      §                   EP-18-CV-161-FM
                                                         §
LORIE DAVIS,                                             §
Director, Texas Department of                            §
Criminal Justice, Correctional                           §
Institutions Division,                                   §
        Respondent.                                      §

                               MEMORANDUM OPINION AND ORDER

          Petitioner Patricio Alejandro Castaneda seeks a writ if habeas corpus pursuant to 28 U.S.C.       §

2254. Pet'r's Pet., ECF No. 3. Castaneda challenges Respondent Lone Davis's custody over him

based on a conviction for assault on a public servant in El Paso County, Texas. Davis contends the

Court should deny the petition because, where Castaneda's claims are not procedurally barred, he fails

to show that the state court's rejection of his claims was objectively unreasonable. Resp't' s Answer,

ECF No. 30. After reviewing the record and for the reasons discussed below, the Court finds that

Castaneda is not entitled to federal habeas relief. Consequently, the Court will deny his petition and,

additionally, deny him a certificate of appealability.

                           BACKGROUND AND PROCEDURAL HISTORY

          A grand jury indicted Castaneda for assault on a public servant, in violation of Texas Penal Code

§     22.01(a)(1) and (b)(1). Clerk's R. (Cause Number 20100D04935, 41st Judicial District Court, El

Paso County, Texas), ECF No. 31-11, p. 7 (Indictment). With the indictment, the State filed a notice of

enhancement and habituation advising the trial court it would seek an enhanced punishment based on

Castaneda's prior convictions for importing marijuana, in violation of 21 U.S.C.   §   952, in United States

v.    Castaneda, EP-97-CR-825-H-1 (W.D. Tex. Mar. 16, 1998), and misprision of a felony, in violation of

18 U.S.C. § 4, in   United States v. Castaneda, EP-03-CR-317-KC-2 (W.D. Tex. Mar. 1, 2010). Id., pp.
28-29, 134-35, 142-43 (Notice of Enhancement and Habituation). Castaneda pleaded not guilty,

waived his right to a jury, and appeared before the trial court for a bench trial.

         At trial, the State called two witnesses: the victim, Officer Miguel Garza, and his supervisor,

Corporal Frank Hernandez. Garza testified he worked as a corrections officer at the El Paso County

Jail Annex (EPCJA) on October 3, 2010. See Castaneda v. State, 08-14-00192-CR, 2016 WL 4447576,

at   *1*2 (Tex. App.El Paso Aug. 24, 2016,      pet. ref'd). He decided to write up Castaneda for

crossing a yellow line and banging on a guard station window because he wanted a wrist band for

commissary privileges. Garza also claimed Castaneda threatened him by saying "[w]hen I see you out

there, I'm going to   fk you up."    He attempted to handcuff Castaneda, but Castaneda would not

cooperate. Garza reported Castaneda turned around and hit him on his upper right side with his left

forearm. Garza added he subsequently gained control of Castaneda with Hernandez's help and placed

Castaneda in a cell for violent prisoners. Hernandez testified he saw Garza scuffle with Castaneda. He

specifically recalled observing Garza's body move upward, as if he had been hit, during the interaction.

         Castaneda was found guilty as charged on June 25, 2014. Clerk's R., ECF No. 3 1-11, p. 171 (J.

of Conviction by CourtWaiver of Trial). He pleaded true to the two enhancements during the
sentencing phase. He was sentenced to twenty-five years in the custody of the Texas Department of

Criminal Justice.

         On appeal, Castaneda complained (1) the evidence was legally insufficient to support his

conviction, and (2) he was denied the effective assistance of counsel at the guilt/innocence phase of his

bench trial. Castaneda maintained his trial counsel failed to advocate for him at trial; present a

justification defense; argue for a lesser-included offense; or adequately present a closing argument. The

Eighth Court of Appeals in El Paso overruled Castaneda's objections and affirmed his conviction and

sentence on August 24, 2016. Castaneda, 2016 WL 4447576.

        Castaneda raised three issues in his state application for a writ of habeas corpus. First, he


                                                     -2-
claimed the judgment was void because the notice of enhancement and habituation mischaracterized his

prior federal conviction for misprision of a felony as a felony. Exparte Castaneda, WR-87,643-01,

ECF No. 31-20, p.    1   (Appl. for Writ of Habeas Corpus, Oct. 17, 2017). Second, he maintained the trial

court could not under Texas law use his prior federal convictions to enhance his state sentence. Id., at

p. 3. Finally, he asserted his counsel provided ineffective assistance by failing to investigate his

criminal history and file appropriate motions based on the illegal sentencing enhancements. Id., at 5.
                                                                                                   p.
The Texas Court of Criminal Appeals denied his application without a written order on January 3, 2018.

Id., ECF No. 3 1-16, at p.   1   (Action Taken, Jan. 3, 2018).

          Castaneda raises five issues in his federal petition. Pet'r's Pet. at 6-7, ECF No. 3. First, he

claims the judgment is void because the notice of enhancement and habituation mischaracterized his

prior federal conviction for misprision of a felony as a felony. Second, he maintains his counsel

provided ineffective assistance by failing to investigate his criminal history and file appropriate motions

based on the illegal sentencing enhancements. Third, he asserts his counsel provided ineffective

assistance by not challenging the legal sufficiency of the evidence. Fourth, he argues he was ineligible

to receive the twenty-five sentence assessed because the State mischaracterized his prior misdemeanor

conviction for misprision of a felony. Finally, he maintains the indictment was flawed because it

mischaracterized his prior conviction for misprision of a felony as a felony, and because his prior

conviction for importation of marijuana could not be used for an enhancement of his state sentence.

                                              APPLICABLE LAW

         "[C]ollateral review is different from direct review," and the writ of habeas corpus is "an

extraordinary remedy," reserved for those petitioners whom "society has grievously wronged." Brecht

v.   Abrahamson, 507 U.S. 619, 633-34 (1993). It "is designed to guard against extreme malfunctions in

the state criminal justice system." Id. (citing Jackson     v.   Virginia, 443 U.S. 307, 332, n.5 (1979)

(Stevens, J., concurring)). It provides an important, but limited, examination of an inmate's conviction
and sentence. See Harrington          v.    Richter, 562 U.S. 86, 103 (2011) ("[Sltate courts are the principal

forum for asserting constitutional challenges to state convictions.").

          As a result, the federal habeas courts' role in reviewing state prisoner petitions is exceedingly

narrow. "Indeed, federal courts do not sit as courts of appeal and error for state court convictions."

Dillard v. Blackburn, 780 F.2d 509, 513 (5th Cir. 1986). They must generally defer to state court

decisions on the merits. Moore         v.    Cockrell, 313 F.3d 880, 881 (5th Cir. 2002). And they must defer to

state court decisions on procedural grounds. Coleman v. Thompson, 501 U.S. 722, 729-30 (1991);

Muniz    v.   Johnson, 132 F.3d 214, 220 (5th Cir. 1998). They may not grant relief to correct errors of

state constitutional, statutory, or procedural law, unless a federal issue is also present. Estelle v.

McGuire, 502 U.S. 62, 67-68 (1991); West v. Johnson, 92 F.3d 1385, 1404 (5th Cir. 1996).

         A.      Unadjudicated Claims

         A state prisoner must exhaust available state remedies before seeking federal habeas corpus

relief, thereby giving the state the opportunity to pass upon and correct alleged violations of its

prisoners' federal rights. See 28 U.S.C.           §   2254(b)(1) (explaining that habeas corpus relief may not be

granted "unless it appears that.      . .   the applicant has exhausted the remedies available in the courts of the

State"); Baldwin     v.   Reese, 541 U.S. 27, 29 (2004); O'Sullivan       v.   Boerckel, 526 U.S. 838, 842 (1999).

         If a state prisoner presents unexhausted claims, the federal habeas court may dismiss the petition.

Whiteheadv. Johnson, 157 F.3d 384, 387 (5th Cir. 1998) (citing 28 U.S.C.                 §   2254(b)(1)(A); Rose   v.

Lundy, 455 U.S. 509, 5 19-20 (1982)). If a state prisoner presents a "mixed petition" containing both

exhausted and unexhausted claims, the federal habeas court may stay the proceedings or dismiss the

petition without prejudice to allow the petitioner to return to state court and exhaust his claims. Rhines

v.   Weber, 544 U.S. 269, 278 (2005); Pliler v. Ford, 542 U.S. 225, 227 (2004). Alternatively, the

federal habeas court may deny relief on an unexhausted or mixed claim on the merits, notwithstanding
                                                              -4-
the petitioner's failure to exhaust the remedies available in state court. 28 U.S.C. § 2254(b)(2). A

federal habeas court may grant relief on an unexhausted or procedurally defaulted claim only if the

petitioner demonstrates cause for the default and actual prejudice arising from the defaultor shows the

failure to consider the claim would result in a fundamental miscarriage of justice. Coleman, 501 U.S. at

749-50; Barrientes     v.   Johnson, 221 F.3d 741, 758 (5th Cir. 2000). This means that before a federal

habeas court may grant relief on an unexhausted claim, the petitioner must show that some objective,

external factor prevented him from complying with the state procedural rule. Martinez         v.   Ryan, 566

U.S. 1, 13-14 (2012). When reviewing an unexhausted claim on the merits, the deferential standard of

review does not apply. Instead, the federal habeas court examines unexhausted claims under a de novo

standard of review. Cullen v. Pinhoister, 563 U.S. 170, 185-86 (2011); Carty v. Thaler, 583 F.3d 244,

253 (5th Cir. 2009).

       B.   Adjudicated Claims

       For claims that were adjudicated in state court, 28 U.S.C.    §   2254(d) imposes a highly deferential

standard which demands a federal habeas court grant relief only where the state court judgment:

       (1) resulted in a decision that was contrary to, or involved an unreasonable application of,
           clearly established Federal law, as determined by the Supreme Court of the United
           States; or

       (2) resulted in a decision that was based on an unreasonable determination of the facts in
           light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d)(2) The focus        of this well-developed standard "is not whether a federal court

believes the state court's determination was incorrect, but whether that determination was

unreasonablea substantially higher threshold." Schriro v. Landrigan, 550 U.S. 465, 473 (2007).

Moreover, the federal habeas court's focus is on the state court's ultimate legal conclusion, not whether

the state court considered and discussed every angle of the evidence. Neal v. Puckett, 286 F.3d 230,

                                                       -5-
246 (5th Cir. 2002) (en banc); see also Catalan   v.   Cockrell, 315 F.3d 491, 493 (5th Cir. 2002) ("we

review only the state court's decision, not its reasoning or written opinion"). Indeed, state courts are

presumed to "know and follow the law." Woodford v. Visciotti, 537 U.S. 19, 24 (2002). Factual

findings, including credibility choices, are entitled to the statutory presumption, so long as they are not

unreasonable "in light of the evidence presented in the State court proceeding." 28 U.S.C.
                                                                                                    §

2254(d)(2). Further, factual determinations made by a state court enjoy a presumption of correctness

which the petitioner can rebut only by clear and convincing evidence. Id           2254(e)(l); see Clark v.
                                                                               §

Quarterman, 457 F.3d 441, 444 (5th Cir. 2006) (noting that a state court's determination under
                                                                                               §

2254(d)(2) is a question of fact). The presumption of correctness applies not only to express findings of

fact, but also to "unarticulated findings which are necessary to the state court's conclusions of
                                                                                                  mixed
law and fact." Valdez v. Cockrell, 274 F.3d 941, 948 n.l 1(5th Cir. 2001).

       In sum, the federal writ serves as a "guard against extreme malfunctions in the state criminal

justice systems,' not a substitute for ordinary error correction through appeal." Harrington, 562 U.S. at

102-03 (quoting Jackson, 443 U.S. at 332, n.5). "If this standard is difficult to meet, that is because it

was meant to be." Id. at 102.

                                               ANALYSIS

       Claim I - the judgment is void because the notice of enhancement and habituation
       mischaracterized his prior conviction for misprision of a felony as a felony.

       Castaneda alleges in Claim I that the judgment is void because the notice of enhancement and

habituation mischaracterized his prior conviction for misprision of a felony. Pet'r's Pet. 6, ECF No. 3.

He argues misprision of a felony is a misdemeanor and cannot be used to enhance a felony sentence in

Texas. Id.

       Castaneda is wrong. "Felony' as defined in the [Texas] penal code means 'an offense so

designated by law or punishable by death or confinement in a penitentiary." Robles         v.   State, 141
                                                  -6-
S.W.3d 250, 25 1-52 (Tex. App. 2004) (quoting Tex. Pen. Code Ann.         §   1.07(a)(23) (West Supp.2004)).

According to 18 U.S.C.    §   4, misprision of felony:

       Whoever, having knowledge of the actual commission of a felony cognizable by a court of
       the United States, conceals and does not as soon as possible make known the same to some
       judge or other person in civil or military authority under the United States, shall be fined
       under this title or imprisoned not more than three years, or both.

And according to 18 U.S.C.      §   4083, "[p]ersons convicted of offenses.. . punishable by imprisonment

for more than one year may be confined in any United States penitentiary." In Ex parte Blume, 618

S.W.2d 373 (Tex. Crim. App. 1981), the Texas Court of Criminal Appeals specifically held a federal

offense punishable by confinement in a United States penitentiary was available for sentencing

enhancement in Texas. Hence, a conviction for the federal offense of misprision of felony is a felony

for the purposes of Texas law and may be used to enhance a state-imposed sentence.

        Furthermore, whether a prior federal conviction is admissible for enhancement purposes is a state

evidentiary question and does not raise a federal issue. Gabel v. McCotter, 803 F.2d 814, 816 (5th Cir.

1986) (claim that a federal offense was improperly used to enhance a state conviction is purely

evidentiary and not cognizable on federal habeas corpus review). A federal habeas court may not grant

relief to correct errors of state constitutional, statutory, or procedural law, unless a federal issue is also

present. Esrelle, 502 U.S. at 67-68; West, 92 F.3d at 1404. Thus, Castaneda does not present a

cognizable claim for federal habeas relief.

        The state court's rejection of this claim was not objectively unreasonable. Castaneda is not

entitled to relief on this claim.

        Claim II - his counsel provided ineffective assistance by failing to investigate his criminal
        history and file appropriate motions based on the illegal sentencing enhancements.

        Next, Castaneda alleges in Claim II that his trial counsel was ineffective for failing to investigate

his criminal history and discover that misprision of a felony is not a felony for enhancement purposes.

Pet'r's Pet. 6, ECF No. 3. He argues, because his sentence was illegally enhanced, his counsel should

                                                         -7-
 have objected and filed a motion to quash or a motion for a new trial. id.

        The Sixth Amendment guarantees criminal defendants the right to the effective assistance of

 counsel. Lee v. United States, 137 S. Ct. 1958, 1964 (2017). Ineffective assistance of counsel claims

 are analyzed under the well-settled standard set forth in Strickland v. Washington, 466 U.S. 668
                                                                                                  (1984).
 To successfully state a claim, a petitioner must demonstrate (1) his counsel's performance was
                                                                                                deficient
 in that it fell below an objective standard of reasonableness; and (2) the deficient
                                                                                      performance
 prejudiced the defense. Strickland, 466 U.S. at 689-94. Unless the petitioner establishes
                                                                                              both
 deficient performance and prejudicehis ineffective assistance of counsel claim fails.
                                                                                       United States      v.

 Bass, 310 F.3d 321, 325 (5th Cir. 2002).

        Under the first Strickland prong, a petitioner must establish his counsel's performance
                                                                                                fell below
an objective standard of reasonable competence. Lockhart v. Fretwell, 506 U.S. 364,
                                                                                    369-70 (1993).
But when deciding whether counsel's performance was deficient, a federal habeas
                                                                                court "must indulge a
strong presumption that counsel's conduct falls within the wide range of
                                                                         reasonable professional
assistance; that is, the defendant must overcome the presumption that, under the
                                                                                 circumstances, the
challenged action might be considered sound trial strategy." Strickland, 466 at
                                                                                688-89. Hence, a
federal habeas court presumes that counsel's choice of trial strategy is objectively
                                                                                     reasonable unless
clearly proven otherwise. Id. at 689. Indeed, Counsel's strategic choices, made
                                                                                after a thorough
investigation of the law and facts relevant to plausible options, are virtually
                                                                                unchallengeable. Id. at
673; Pape     v.   Thaler, 645 F.3d 281, 289-90 (5th Cir. 2011). Furthermore, Counsel's
                                                                                        performance
cannot be considered deficient or prejudicial if counsel fails to raise a
                                                                          non-meritorious argument.
Turner v. Quarterman, 481 F.3d 292, 298 (5th Cir. 2007); Parr v. Quarterman,
                                                                             472 F.3d 245, 256 (5th
Cir. 2006).

       Under the second Strickland prong, a petitioner must demonstrate his
                                                                            counsel's deficient
                                                      -8-
performance prejudiced him. Id., at 764. He "must show that there is a reasonable probability that, but

for counsel's unprofessional errors, the result of the proceeding would have been different." Strickland,

466 U.S. at 694. Thus, "deficient performance does not result in prejudice unless that conduct so

undermined the proper functioning of the adversary process that the trial cannot be relied upon as having

produced ajust result." Knox       v.   Johnson, 224 F.3d 470, 479 (5th Cir. 2000) (quoting Strickland, 466

U.S. at 687).

       In addition to applying the Strickland two-prong test, a federal habeas court must review a state

petitioner's ineffective assistance of counsel claim "through the deferential lens of [28 U.S.C.]   §

2254(d)." Cullen v. Pinholster, 563 U.S. 170, 190 (2011). It must consider not only whether the state

court's determination was incorrect, but also "whether that determination was unreasonablea

substantially higher threshold." Knowles. v. Mirzayance, 556 U.S. 111, 123 (2009) (citing Schriro       v.

Landrigan, 550 U.S. 465, 473 (2007)). Thus, in light of the deference accorded by § 2254(d), "[t]he

pivotal question is whether the state court's application of the Strickland standard was unreasonable."

Harrington, 562 U.S. at 101.

       As the Court discussed above, Castaneda is simply wrong about the enhancements. Both of his

prior federal convictions are felonies for purposes of enhancement in Texas. Consequently, any

objection, motion to quash, or motion for new trial presented to the state trial would have been

unavailing. Simply stated, counsel is not required to make non-meritorious arguments. See Sones v.

Hargett, 61 F.3d 410, 415 n.5 (5th Cir. 1995) ("counsel cannot be deficient for failing to press a

frivolous point"); Koch   v.   Puckett, 907 F.2d 524, 527 (5th Cir. 1990) ("This Court has made clear that

counsel is not required to make futile motions or objections.").

       Therefore, Castaneda cannot show his trial counsel's performance was deficient. Furthermore,

Castaneda cannot show the state court's rejection of this claim was unreasonable. Castaneda is not
entitled to relief on this claim.

        Claim III - his counsel provided ineffective assistance by not challenging the legal
        sufficiency of the evidence.

        Claim IV - he was ineligible to receive the twenty-five sentence assessed because the State
        mischaracterized his prior misdemeanor conviction for misprision of a felony.

        Claim V - the indictment was flawed because it mischaracterized his prior conviction for
        misprision of a felony as a felony, and because his prior conviction for importation of
        marijuana could not be used for an enhancement.


         Castaneda alleges in Claim III that his trial counsel was ineffective for failing to challenge the

sufficiency of the evidence. Pet' r' s Pet. 7, ECF No. 3. He claims his "trial counsel failed to challenge

the credibility of the victim's statements that he did not see a doctor or receive medical treatment for his

 supposed injuries but he did file a worker's comp claim." Id.

          In his first point of error on appeal, Castaneda did insist "the evidence was insufficient to

 sustain his conviction because he claims it was physically impossible for him to have struck Officer

 Garza in the manner in which Officer Garza testified."        Castaneda,   2016 WL 4447576, at *2. Notably,

 he did not raise the issue of Garza's credibility at trial, in a direct appeal, or in a state habeas application.

 Thus, the claim is unexhausted.

         Castaneda adds in Claim IV that he was ineligible to the sentence assessed because the trial court

 "mischaracterized [his] prior felony misdemeanor conviction of misprision of a felony as a felony to

 enhance [him] as a habitual criminal." Pet'r's Pet 7, ECF No. 3. Castaneda contends in Claim V that he

 "is entitled to relief from his enhanced sentence because he is actually innocent of his sentence

 enhancement." Again, Castaneda did not raise either of these issues at trial, in a direct appeal, or in a

 state habeas application.    Thus, these claims are also unexhausted.




                                                        -10-
                                                                     seeking federal habeas corpus
       A state prisoner must exhaust available state remedies before

relief, thereby giving the state the opportunity to pass upon and
                                                                  correct alleged violations of its

                                                                          must exhaust a claim with
prisoners' federal rights. 28 U.S.C. § 2254(b)(1). Moreover, a petitioner
                                                                    current assertions. Ruiz      v.
the same facts and legal theory upon which the petitioner bases his

Quarterman, 460 F.3d 638 (5th Cir. 2006). A federal habeas court may grant
                                                                           relief on an unexhausted

                                                                                  default and actual
or procedurally defaulted claim only if the petitioner demonstrates cause for the

prejudice arising from the   defaultor shows the failure to consider the claim would result in a
fundamental miscarriage ofjustice. Coleman, 501 U.S. at 749-50; Barrientes, 221 F.3d at
                                                                                        758.

        Castaneda had the opportunity to present these claims in his direct appeal and to the state habeas

court, but he did not do so. Further, he has not demonstrated cause for the default and actual prejudice

 arising from the default.

        Castaneda is not entitled to habeas relief on these unexhausted claims.

                                  CERTIFICATE OF APPEALABILITY

        A certificate of appealability "may issue.   . .   only if the applicant has made a substantial showing

 of the denial of a constitutional right." 28 U.S.C. § 2253(c)(2); Gonzalez v. Thaler, 132 S. Ct. 641, 646

 (2012). In cases where a district court rejects a petitioner's constitutional claims on the merits, "[t}he

 petitioner must demonstrate that reasonable jurists would find the district court's assessment of the

 constitutional claims debatable or wrong." Slack v. McDaniel, 529 U.S. 473, 484 (2000). To warrant a

 grant of the certificate as to claims that the district court rejects solely on procedural grounds, the

 petitioner must show both "that jurists of reason would find it debatable whether the petition states a

 valid claim of the denial of a constitutional right and that jurists of reason would find it debatable

 whether the district court was correct in its procedural ruling." Id.


                                                       -11-
       Castaneda has not made a substantial showing
                                                       of the denial of a constitutional right. Thus,

reasonable jurists could not debate the denial
                                               of Castaneda' s § 2254 petition, or find that the issues
                                                                                                        327
                                                   to proceed. Miller-El v. Cockrell, 537 U.S. 322,
presented are adequate to deserve encouragement
                                                  shall not issue a certificate of appealability.
(2003) (citing Slack, 529 U.S. at 484). The Court

                                     CONCLUSIONS AND ORDERS
                                                                   2254 relief. The Court further concludes
           The Court concludes that Castaneda is not entitled to §
                                                                  The Court, therefore, enters the following
that Castaneda is not entitled to a certificate of appealability.

 orders:
                                                                                    by       a Person in
           IT IS ORDERED that the Castaneda's "Petition for a Writ of Habeas Corpus

 State Custody" under 28 U.S.C. § 2254 (ECF No. 3) is DENIED.

           IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

           IT IS ALSO ORDERED that all pending motions are DENIED.

           IT IS FINALLY ORDERED that the District Clerk shall CLOSE this case.

            SIGNED this ________day of July 2019.




                                                        FRmK MONTALVO
                                                        UNITED STATES DISTRICT JUDGE




                                                       -12-
